                                Case 1:20-cv-00273-RP Document 47 Filed 05/04/20 Page 1 of 2

U.S. Department of Justice                                                                                                PROCESS RECEIPT AND RETURN
United States Marshals Service                                                                                           See .1,Mr ucti       $rServitVfP                            .L..S




 PLAINTIFF                                                                                                                                COURT CASE NUMBER

 Securities and Exchange Commission                                                                                                       I   :20-cv-273-RP                                  -
 DEFENDANT                                                                                                                                TYPE OF PROCESS                r    I      L       u
                                                                                                                                          Personal Service
 Meta    I   Coin Trust et al
                            NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO                                                  SI4N)
         SERVE çNicole Bowdier
            AT   ADDRESS ('Street or RED, Apartment No., City, Stale and ZIP Code)
                                                                                                                                                                  STERT
                                                                                                                                                              CLERK, .S



 SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                                       Number of process to be
                                                                                                                                                                         i
                                                                                                                                          served with this Form 285
 Honorable Robert Pitman                                                                                                                  Number of parties to be
                                                                                                                                                                         i
                                                                                                                                          served in this case
 U.S. District Court Judge
                                                                                                                                          Check for service
 Western District of Texas, Austin Division                                                                                                                              .INO
                                                                                                                                          on U.S.A.
 SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business andAlternate Addresses,
 All Telephone Numbers, and Estimated Times Available for Service):

 By Order of the Court; Personal Service by May 13, 2020
                                                                on behalf of.                PLAINTIFF               I   TELEPHONE NUMBER                     I   DATE
                                                                                             DEFENDANT                                                            4/28/2020
                         SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
 I acknowledge receipt for the total        Total Process   District of         I   District to     I   Signature of Authorized USMS Deputy or Clerk                              Date
 number of process indicated,                               Origin                  Serv
  (Sign onlyfor USM285 if more
 than one (ISM 285 is submitted)        j
                                                            No.                     No.     (H
 I hereby certify and return that 1   have personally served, D have legal evidence of service,                0
                                                                                                       have executed as shown in Remarks", the process described on the
 individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

        hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above             See remarks below,)

 Name and title of individual served (ifnot shown     above,)                                                                             Date                    Time
                                                                                                                                                                                                 pm

 Address ('complete only d(fferent than shown above,)                                                                                     Signature of U.S. Marshal or Deputy




 Service Fee            Total Mileage Charges          Forwarding Fee               Total Charges            Advance Deposits       Amount owed to U.S Marshal* or
                        'including endeavors,l                                                                                      (Amount of Refund*)



     REMARKS
                t.-ASt"k/SJ
             J7Vc(J fF 'crc-                     -r   (ov
                                                            PekOVil
                                                                gv,ce-,
                                                                                                        j                          iv4ç
                                                                                                                                                                                         C




                                                                                                                                                                   e<
                                                                                                                                                                             C..,,
                                                                                                                                                                             N.)
                                                                                                                                                                                         -
                                                                                                                                                                                         C)




                                                                                                                                                                                         Form USM-285
     PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                                                Rev. 11/18
                   Case 1:20-cv-00273-RP Document 47 Filed 05/04/20 Page 2 of 2


Rodriguez, Gabriel (USMS)

From:                              Reece, Jennifer D. <reecej@SEC.GOV>
Sent:                              Friday, May 1, 2020 2:18 PM
To:                                Julie Golden
Cc:                                Rodriguez, Gabriel (USMS)
Subject:                           RE:   Bowdler

Follow Up Flag:                    Follow up
Flag Status:                       Flagged



She lives with Robert Dunlap, but I don't know where they live.             I   was told that they are living at a beach house
in Boca Raton, FL. That's all I know, unfortunately.

From: Julie Golden <Julie_Golden@txwd.uscourts.gov>
Sent: Friday, May 1, 2020 2:11 PM
To: Reece, Jennifer D. <reecej@SEC.GOV>
Cc: gabriel.rodriguez4_usdoj.gov <Gabriel. Rodriguez4@usdoj.gov>
Subject: Bowdler


CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.


HI Ms. Reece.
The USM are having trouble locating an address to serve Ms. Bowdler at. Do you have any information you can share?
Thanks so much!




           '
           /
                       JuIic (;olden
                       Courtroom Deputy to the 1-lonorable Robert Pitman,
                       U.S. District Judge
                       U.S. District Court
                       Western District of Texas
                       Office:       512-391-8704
                       Cell:          512-954-2571
                       Julie Go1dentxwd.uscourts.gov
                        Click our seal to visit the Texas Western District Court website




                                                                1
